UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SEAN FLYNN, DEAN KARLAN, and                                 :
 JONATHAN MORDUCH, individually and on :
 behalf of all others similarly situated,                     :   21 Civ. 614 (LGS)
                                                              :
                                              Plaintiffs, :            ORDER
                                                              :
                            -against-                         :
                                                              :
 MCGRAW HILL LLC, et al.                                      :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 15, 2021, Defendants filed a pre-motion letter in anticipation of a

motion to dismiss (Dkt. No. 15), and on April 22, 2021, Plaintiffs filed a responsive letter (Dkt.

No. 18).

        WHEREAS, an initial pretrial and pre-motion conference was held on April 30, 2021.

For the reasons stated during the conference, it is hereby

        ORDERED that Defendants’ request to stay this action is GRANTED in part. Fact

discovery shall proceed according to a bifurcated schedule. Stage one of fact discovery shall

include discovery as to the named plaintiffs and class-wide issues (but not as to individual

putative class members) and shall proceed according to the schedule provided in the Civil Case

Management Plan and Scheduling Order, which will issue separately. Expert discovery and

stage two of fact discovery, which shall include discovery as to individual putative class

members, are STAYED. It is further

        ORDERED that by May 6, 2021, the parties shall meet and confer to agree on the

particulars of stage one of fact discovery and shall file a letter apprising the Court of the outcome

of the parties’ discussions. It is further
          ORDERED that Defendants’ anticipated motion to dismiss shall be briefed according to

the following schedule:

             •   By May 18, 2021, Defendants shall file their motion to dismiss, with a

                 memorandum of law not to exceed twenty-five (25) pages.

             •   By June 15, 2021, Plaintiffs shall file their opposition, not to exceed twenty-five

                 (25) pages.

             •   By June 29, 2021, Defendants shall file any reply in support of their motion, not

                 to exceed ten (10) pages.

The parties shall comply with this Court’s Individual Rules in filing the motion and supporting

papers.



Dated: April 30, 2021
       New York, New York
